Exhibit 10.3

 

EXECUTION VERSION

 

GUARANTY

 

THIS GUARANTY (as it may hereafter be amended, supplemented, modified or
restated from time to time, this “Guaranty”), dated as of April 15, 2015, is
executed and delivered by Global Cash Access Holdings, Inc., a Delaware
corporation (the “Parent”), and each Subsidiary that is a signatory hereto and
any future Restricted Subsidiary (as each of the foregoing is defined in the
Note Purchase Agreement defined below) that executes and delivers an Amendment
hereto (each a “Guarantor” and, collectively, the “Guarantors”), in favor of
Deutsche Bank Trust Company Americas acting in its capacity as Collateral Agent
for the benefit of the Holders of the Notes (as defined in the Note Purchase
Agreement) (in such capacity, together with any successor appointed pursuant to
Section 21.7 of the Note Purchase Agreement, the “Collateral Agent”).

 

WHEREAS, certain Purchasers and the Collateral Agent are parties to that certain
Note Purchase Agreement dated as of April 15, 2015 (as it may hereafter be
amended, supplemented, modified or restated from time to time, the “Note
Purchase Agreement”; the terms defined therein and not otherwise defined herein
being used herein as therein defined) with Global Cash Access, Inc., a Delaware
corporation (the “Company”) and the Parent;

 

WHEREAS, each of the Guarantors will derive substantial direct and indirect
benefit from the transactions contemplated by the Note Purchase Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and in order to induce the
Purchasers to make the credit extensions contemplated under the Note Purchase
Agreement, the Guarantors hereby agree, jointly and severally, as follows:

 

1.                                      Definitions and Construction.

 

(a)                                 Definitions.  The following terms, as used
in this Guaranty, shall have the following meanings:

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code.

 

“Beneficiaries” shall mean the Collateral Agent, the Purchasers and each other
Holder of the Notes from time to time.

 

“Collateral” shall mean the property or assets described in Section 16 hereof.

 

“Guaranteed Obligations” shall mean the due and punctual payment of all
Indebtedness owing by the Company and the other Note Parties.

 

“Indebtedness” shall mean any and all obligations, indebtedness, or liabilities
of any kind or character owed to the Beneficiaries by the Company and arising
directly or indirectly out of or in connection with the Note Purchase Agreement,
the Notes, or the other Note Documents (in each case as amended, supplemented,
modified or restated from time to time), including all such

 

1

--------------------------------------------------------------------------------


 

obligations, indebtedness, or liabilities, whether for principal, interest
(including any and all interest which, but for the application of the provisions
of the Bankruptcy Code, would have accrued on such amounts), premium (including
any Applicable Premiums), fees, costs, expenses (including reasonable attorneys’
fees), or indemnity obligations, whether heretofore, now, or hereafter made,
incurred, or created, whether voluntarily or involuntarily made, incurred, or
created, whether secured or unsecured (and if secured, regardless of the nature
or extent of the security), whether absolute or contingent, liquidated or
unliquidated, or determined or indeterminate, whether the Company is liable
individually or jointly with others, and whether recovery is or hereafter
becomes barred by any statute of limitations or otherwise becomes unenforceable
for any reason whatsoever, including any act or failure to act by the
Beneficiaries.

 

(b)                                 Construction.  Unless the context of this
Guaranty clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the part includes the
whole, the term “including” is not limiting, and the term “or” has the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and other similar terms refer to this Guaranty as a whole
and not to any particular provision of this Guaranty.  Any reference in this
Guaranty to any of the following documents includes any and all alterations,
amendments, extensions, modifications, renewals, supplements or restatements
thereto or thereof, as applicable:  the Note Documents; the Note Purchase
Agreement; this Guaranty; and the Notes.  Neither this Guaranty nor any
uncertainty or ambiguity herein shall be construed or resolved against the
Beneficiaries or any Guarantor, whether under any rule of construction or
otherwise.  On the contrary, this Guaranty has been reviewed by the Guarantors,
the Beneficiaries, and their respective counsel, and shall be construed and
interpreted according to the ordinary meaning of the words used so as to fairly
accomplish the purposes and intentions of the Beneficiaries and the Guarantors.

 

2.                                      Guaranteed Obligations.  Each Guarantor,
jointly and severally, hereby irrevocably and unconditionally guaranties to the
Beneficiaries, as and for its own debt, until final and indefeasible payment
thereof has been made, the due and punctual payment of the Guaranteed
Obligations, in each case when and as the same shall become due and payable,
whether at maturity, by acceleration, or otherwise; it being the intent of each
Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection; provided, however, that each Guarantor shall be
liable under this Guaranty for the maximum amount of such liability that can be
incurred without rendering this Guaranty, as it relates to such Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount.

 

Each Guarantor represents and warrants to the Beneficiaries that (i) neither
this Guaranty nor any collateral security therefor has been given with an intent
to hinder, delay or defraud any creditor of such Guarantor; (ii) such Guarantor
is not engaged, or about to engage, in any business or transaction for which its
assets (other than those necessary to satisfy its obligations under this
Guaranty or those given as collateral security for such obligations) are
unreasonably small in relation to the business or transaction, nor does such
Guarantor intend to incur, or believe or reasonably should believe that it will
incur, debts beyond its ability to pay as they become due; and (iii) such
Guarantor is not insolvent at the time it gives this Guaranty, and the giving of
this Guaranty and any collateral security provided in connection herewith will
not result in such Guarantor becoming insolvent.  Each Guarantor hereby
covenants and agrees that, as long as this

 

2

--------------------------------------------------------------------------------


 

Guaranty remains in effect, such Guarantor (i) shall incur no indebtedness
beyond its ability to repay the same in full in accordance with the terms
thereof and (ii) shall not take any action, or suffer to occur any omission,
which could give rise to a claim by any third party to set aside this Guaranty
or any collateral given in connection herewith, or in any manner impair the
Beneficiaries’ rights and privileges hereunder or thereunder.

 

3.                                      Continuing Guaranty.  This Guaranty
includes Guaranteed Obligations arising under successive transactions
continuing, compromising, extending, increasing, modifying, releasing, or
renewing the Guaranteed Obligations, changing the interest rate, payment terms,
or other terms and conditions thereof, or creating new or additional Guaranteed
Obligations after prior Guaranteed Obligations have been satisfied in whole or
in part.  To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Guaranty as to future Indebtedness.  If such a
revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Beneficiaries, (b) no such
revocation shall apply to any Guaranteed Obligations in existence on the date
that written notice of revocation has been received by Beneficiaries (including
any subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (c) no
such revocation shall apply to any Guaranteed Obligations made or created after
the date that written notice of revocation has been received by Beneficiaries to
the extent such Guaranteed Obligations were made or created pursuant to a
legally binding commitment of Beneficiaries in existence on the date of such
revocation, (d) no payment by any Guarantor, the Company, or from any other
source, prior to the date of such revocation, shall reduce the maximum
obligation of such Guarantor hereunder, and (e) any payment by the Company or
from any source other than such Guarantor subsequent to the date of such
revocation shall first be applied to that portion of the Guaranteed Obligations
as to which the revocation is effective and which are not, therefore, guaranteed
hereunder, and to the extent so applied shall not reduce the maximum obligations
of such Guarantor hereunder.

 

4.                                      Performance under this Guaranty.  In the
event that the Company fails to make any payment of any Guaranteed Obligations
on or before the due date thereof, each Guarantor immediately shall cause such
payment to be made.

 

5.                                      Primary Obligations.  This Guaranty is a
primary and original obligation of each Guarantor, is not merely the creation of
a surety relationship, and is an absolute, unconditional, and continuing
guaranty of payment and performance which shall remain in full force and effect
without respect to future changes in conditions, including any change of law or
any invalidity or irregularity with respect to the issuance of the Notes.  Each
Guarantor agrees that it is directly, jointly and severally with each other
Guarantor, liable to the Beneficiaries, that the obligations of such Guarantor
hereunder are independent of the obligations of the Company or any other
Guarantor, and that a separate action may be brought against such Guarantor
regardless of whether such action is brought against the Company or another
Guarantor or whether the Company or any such other Guarantor is joined in such
action.  Each Guarantor agrees that its liability hereunder shall be immediate
and shall not be contingent upon the exercise or enforcement by Beneficiaries of
whatever remedies they may have against the Company or any other Guarantor, or
the enforcement of any lien or realization upon any security any Beneficiary may
at any time possess.  Each Guarantor agrees that any release which may be given
by the

 

3

--------------------------------------------------------------------------------


 

Beneficiaries to Company or any other Guarantor shall not release such
Guarantor.  Each Guarantor consents and agrees that the Beneficiaries shall be
under no obligation to marshal any property or assets of the Company or any
other Guarantor in favor of such Guarantor, or against or in payment of any or
all of the Guaranteed Obligations.

 

6.                                      Waivers.

 

(a)                                 Each Guarantor hereby waives:  (i) notice of
acceptance hereof; (ii) notice of any loans or other financial accommodations
made or extended under the Note Purchase Agreement, or the creation or existence
of any Guaranteed Obligations; (iii) notice of the amount of the Guaranteed
Obligations, subject, however, to such Guarantor’s right to make inquiry of
Collateral Agent to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (iv) notice of any adverse change in the financial condition of
Company or of any other fact that might increase such Guarantor’s risk
hereunder; (v) notice of presentment for payment, demand, protest, and notice
thereof as to the Notes or any other instrument; (vi) notice of any Default or
Event of Default under the Note Purchase Agreement; and (vii) all other notices
(except if such notice is specifically required to be given to a Guarantor under
this Guaranty or any other Note Document to which such Guarantor is party).

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives the right by statute or otherwise to
require the Beneficiaries to institute suit against the Company or to exhaust
any rights and remedies which the Beneficiaries have or may have against the
Company.  In this regard, each Guarantor agrees that it is bound to the payment
of each and all Guaranteed Obligations, whether now existing or hereafter
accruing, as fully as if such Guaranteed Obligations were directly owing to the
Beneficiaries by such Guarantor.  Each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid) of the Company or by reason of the cessation from any cause
whatsoever of the liability of the Company in respect thereof.

 

(c)                                  To the maximum extent permitted by law,
each Guarantor hereby waives:  (i) any rights to assert against the
Beneficiaries any defense (legal or equitable), set-off, counterclaim, or claim
which such Guarantor may now or at any time hereafter have against the Company
or any other party liable to the Beneficiaries; (ii) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; (iii) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Beneficiaries; (iv) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder or the enforcement thereof, and
any act which shall defer or delay the operation of any statute of limitations
applicable to the Guaranteed Obligations shall similarly operate to defer or
delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder; and (v) to the fullest extent permitted by law,
any defense or benefit that may be derived from or afforded by law which limits
the liability of or exonerates guaranties or sureties or requires the
Beneficiaries to exhaust remedies against the Company prior to commencing any
action or foreclosure against such Guarantor or its properties.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Each Guarantor agrees that so long as all or
a portion of the Indebtedness or this Guaranty is secured by a deed of trust or
mortgage covering interests in real property, the Beneficiaries, in their sole
discretion, without notice or demand and without affecting the liability of such
Guarantor under this Guaranty, may foreclose pursuant to the terms of the Note
Purchase Agreement or otherwise the deed of trust or mortgage and the interests
in real property secured thereby by non-judicial sale.  Each Guarantor
understands that the exercise by the Beneficiaries of certain rights and
remedies contained in the Note Purchase Agreement and any such deed of trust or
mortgage may affect or eliminate such Guarantor’s right of subrogation against
Company and that such Guarantor may therefore incur a partially or totally
non-reimbursable liability hereunder.  Nevertheless, each Guarantor hereby
authorizes and empowers the Beneficiaries to exercise, in their sole discretion,
any rights and remedies, or any combination thereof, which may then be
available, since it is the intent and purpose of such Guarantor that the
obligations hereunder shall be absolute, independent and unconditional under any
and all circumstances.

 

Notwithstanding any foreclosure of the lien of any deed of trust or security
agreement with respect to any or all of any real or personal property secured
thereby, whether by the exercise of the power of sale contained therein, by an
action for judicial foreclosure or by an acceptance of a deed in lieu of
foreclosure, each Guarantor shall remain bound under this Guaranty including its
obligation to pay any deficiency following a non-judicial foreclosure.

 

(e)                                  (1) Notwithstanding anything to the
contrary elsewhere contained herein or in any other Note Document, until full
and final payment of the Guaranteed Obligations, each Guarantor hereby waives
with respect to the Company and its respective successors and assigns (including
any surety) and any other party any and all rights at law or in equity, to
subrogation, to reimbursement, to exoneration, to contribution, to setoff or to
any other rights that could accrue to a surety against a principal, to a
guarantor against a maker or obligor, to an accommodation party against the
party accommodated, or to a holder or transferee against a maker and which such
Guarantor may have or hereafter acquire against the Company or any other party
in connection with or as a result of the Company’s execution, delivery and/or
performance of the Note Purchase Agreement or any other Note Document.  Each
Guarantor agrees that it shall not have or assert any such rights against the
Company or the Company’s successors and assigns or any other Person (including
any surety), either directly or as an attempted setoff to any action commenced
against such Guarantor by the Company (as borrower or in any other capacity) or
any other Person until the Guaranteed Obligations have been fully and finally
repaid to the Beneficiaries.  Each Guarantor hereby acknowledges and agrees that
this waiver is intended to benefit the Beneficiaries and shall not limit or
otherwise affect any of the Company’s liability hereunder, under any other Note
Document to which Company is a party, or the enforceability hereof or thereof.

 

(1)                                 To the extent any waiver of subrogation
contained in subparagraph (e)(1) is unenforceable, each Guarantor shall, until
the Guaranteed Obligations shall have been paid in full, withhold exercise of
(a) any claim, right or remedy, direct or indirect, that such Guarantor now has
or may hereafter have against the Company or any of its assets in connection
with this Guaranty or the performance by such Guarantor of its obligations
hereunder, in each case whether such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise and including without
limitation (i) any right of

 

5

--------------------------------------------------------------------------------


 

subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against the Company, (ii) any right to enforce, or to participate
in, any claim, right or remedy that any Beneficiary now has or may hereafter
have against the Company, and (iii) any benefit of, and any right to participate
in, any collateral or security now or hereafter held by the Beneficiaries, and
(b) any right of contribution such Guarantor may have against any other
Guarantor.  Each Guarantor further agrees that, to the extent the agreement to
withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
the Company or against any collateral or security, and any rights of
contribution Guarantor may have against any such other Guarantor, shall be
junior and subordinate to any rights the Collateral Agent or any Holders of the
Notes may have against the Company, to all right, title and interest the
Beneficiaries may have in any such collateral or security, and to any right the
Beneficiaries may have against such other Guarantor.  The Collateral Agent, on
behalf of the Holders of the Notes, may use, sell or dispose of any item of
collateral or security as it sees fit without regard to any subrogation rights
any Guarantor may have, and upon any such disposition or sale any rights of
subrogation the Guarantors may have shall terminate.  If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement or
indemnification rights at any time when all Guaranteed Obligations shall not
have been paid in full, such amount shall be held in trust for the Collateral
Agent on behalf of the Holders of the Notes and shall forthwith be paid over to
the Collateral Agent for the benefit of the Holders of the Notes to be credited
and applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the Note Purchase Agreement.

 

7.                                      Releases.  Each Guarantor consents and
agrees that, without notice to or by such Guarantor and without affecting or
impairing the obligations of such Guarantor hereunder, the Beneficiaries may, by
action or inaction, compromise or settle, extend the period of duration or the
time for the payment, or discharge the performance of, or may refuse to, or
otherwise not enforce, or may, by action or inaction, release all or any one or
more parties to, any one or more of the Note Purchase Agreement, the Notes, or
any of the other Note Documents or may grant other indulgences to the Company in
respect thereof, or may amend or modify in any manner and at any time (or from
time to time) any one or more of the Note Purchase Agreement, the Notes, or any
of the other Note Documents, or may, by action or inaction, release or
substitute any other Guarantor, if any, of the Guaranteed Obligations, or may
enforce, exchange, release, or waive, by action or inaction, any security for
the Guaranteed Obligations (including the Collateral) or any other guaranty of
the Guaranteed Obligations, or any portion thereof.

 

8.                                      No Election.  Beneficiaries shall have
the right to seek recourse against any Guarantor to the fullest extent provided
for herein and no election by Beneficiaries to proceed in one form of action or
proceeding, or against any Guarantor or other party, or on any obligation, shall
constitute a waiver of the Beneficiaries’ right to proceed in any other form of
action or proceeding or against any other Guarantor or other parties unless the
Beneficiaries have expressly waived such right in writing.  Specifically, but
without limiting the generality of the foregoing, no action or proceeding by the
Beneficiaries under any document or instrument evidencing the Guaranteed
Obligations shall serve to diminish the liability of the Guarantors under this
Guaranty except to the extent that the Beneficiaries finally and unconditionally
shall have realized indefeasible payment by such action or proceeding.

 

6

--------------------------------------------------------------------------------


 

9.                                      Indefeasible Payment.  The Guaranteed
Obligations shall not be considered indefeasibly paid for purposes of this
Guaranty unless and until all payments to the Beneficiaries are no longer
subject to any right on the part of any person whomsoever, including the
Company, the Company as a debtor in possession, or any trustee (whether
appointed under the Bankruptcy Code or otherwise) of the Company’s assets to
invalidate or set aside such payments or to seek to recoup the amount of such
payments or any portion thereof, or to declare same to be fraudulent or
preferential.  In the event that, for any reason, all or any portion of such
payments to the Beneficiaries is set aside or restored, whether voluntarily or
involuntarily, after the making thereof, the obligation or part thereof intended
to be satisfied thereby shall be revived and continued in full force and effect
as if said payment or payments had not been made and each Guarantor shall be
liable for the full amount the Beneficiaries are required to repay plus any and
all costs and expenses (including attorneys’ fees) paid by the Beneficiaries in
connection therewith.

 

10.                               Financial Condition of the Company.  Each
Guarantor represents and warrants to the Beneficiaries that it is currently
informed of the financial condition of the Company and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Guaranteed Obligations.  Each Guarantor further represents
and warrants to the Beneficiaries that it has read and understands the terms and
conditions of the Note Purchase Agreement, the Notes, and the other Note
Documents.  Each Guarantor hereby covenants that it will continue to keep itself
informed of the Company’s financial condition, the financial condition of other
Guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Guaranteed Obligations.

 

11.                               Subordination.  Each Guarantor hereby agrees
that any and all present and future indebtedness of the Company owing to such
Guarantor is postponed in favor of and subordinated to payment in full of the
Guaranteed Obligations.  Each Guarantor agrees that amounts paid over to the
Beneficiaries pursuant to the subordination provisions of this Section 11 shall
be separate and apart from, and shall not be credited to, the liability of such
Guarantor pursuant to Section 2.

 

12.                               Payments; Application.  All payment to be made
hereunder by any Guarantor shall be made in lawful money of the United States of
America at the time of payment, shall be made in immediately available funds,
and shall be made without setoff, deduction (whether for Taxes or otherwise) or
counterclaim.  All payments made by any Guarantor hereunder shall be applied as
follows:  first, to all reasonable costs and expenses (including attorneys’
fees) incurred by the Beneficiaries in enforcing this Guaranty or in collecting
the Guaranteed Obligations; second, to all accrued and unpaid interest, premium,
if any, and fees owing to the Beneficiaries constituting Guaranteed Obligations;
and third, to the balance of the Guaranteed Obligations.

 

13.                               Attorneys’ Fees and Costs.  Each Guarantor
agrees to pay, on demand, all reasonable and documented out-of-pocket attorneys’
fees and all other reasonable and documented out-of-pocket costs and expenses
which may be incurred by the Beneficiaries in the enforcement of this Guaranty
or in any way arising out of, or consequential to the protection, assertion, or
enforcement of the Guaranteed Obligations (or any security therefor),
irrespective of whether suit is brought.

 

7

--------------------------------------------------------------------------------


 

14.                               Notices.  All notices and other communications
provided to any party hereto under this Guaranty shall be in writing or by
facsimile and addressed, delivered or transmitted to such party at its address
or facsimile number set forth below or at such other address or facsimile number
as may be designated by such party in a notice to the other parties.  Any
notice, if mailed and properly addressed with postage prepaid, shall be deemed
given when received; any notice, if transmitted by facsimile, shall be deemed
given when transmitted.

 

If to any Guarantor:

 

c/o Global Cash Access Holdings, Inc.

 

 

7250 S. Tenaya Way, Suite 100

 

 

Las Vegas, NV 89113

 

 

Attn: Randy Taylor, Chief Financial Officer

 

 

Facsimile number: 702-262-5039

 

 

Email: rtaylor@gcamail.com

 

 

 

With a copy to:

 

DLA Piper LLP (US)

 

 

1251 Avenue of the Americas, 27th Floor

 

 

New York, NY 10020

 

 

Attn: Jamie Knox, Esq.

 

 

Email: jamie.knox@dlapiper.com

 

 

 

If to Beneficiaries:

 

Deutsche Bank Trust Company Americas, as Collateral Agent

 

 

Trust & Agency Services

 

 

60 Wall Street, 16th Floor

 

 

Mail Stop: NYC60-1630

 

 

New York, New York 10005

 

 

Attn:  Corporates Team Deal Manager — Global Cash Access, Inc.

 

 

Fax:  732-578-4635

 

 

 

 

 

With a copy to:

 

 

 

 

 

Deutsche Bank Trust Company Americas

 

 

c/o Deutsche Bank National Trust Company

 

 

Trust & Agency Services

 

 

100 Plaza One, Mailstop JCY03-0699

 

 

Jersey City, New Jersey 07311

 

 

Attn:  Corporates Team Deal Manager — Global Cash Access, Inc.

 

 

Fax:  732-578-4635

 

15.                               Cumulative Remedies.  No remedy under this
Guaranty, the Note Purchase Agreement, the Notes, or any other Note Document is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given under this
Guaranty, the Note Purchase Agreement, the Notes, or any other Note Document,
and those provided by law.  No delay or omission by the Beneficiaries to
exercise any right under this Guaranty shall impair any such right nor be
construed to be a waiver thereof.  No failure on the part of the Beneficiaries
to exercise, and no delay in exercising, any right under this Guaranty shall
operate as a waiver thereof; nor shall any single or partial exercise of any

 

8

--------------------------------------------------------------------------------


 

right under this Guaranty preclude any other or further exercise thereof or the
exercise of any other right.

 

16.                               Collateral.  The obligations of one or more of
the Guarantors under this Guaranty may be secured as provided for in certain of
the Note Documents that have been or will be executed by such Guarantor in favor
of the Collateral Agent.

 

17.                               Severability of Provisions.  If any provision
of this Guaranty is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Guaranty shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

18.                               Entire Agreement; Amendments.  This Guaranty
constitutes the entire agreement among each Guarantor and the Beneficiaries
pertaining to the subject matter contained herein.  This Guaranty may not be
altered, amended, or modified, nor may any provision hereof be waived or
noncompliance therewith consented to, except by means of a writing executed by
each Guarantor and the Collateral Agent.  Any such alteration, amendment,
modification, waiver, or consent shall be effective only to the extent specified
therein and for the specific purpose for which given.  No course of dealing and
no delay or waiver of any right or default under this Guaranty shall be deemed a
waiver of any other, similar or dissimilar, right or default or otherwise
prejudice the rights and remedies hereunder.

 

19.                               Successors and Assigns.  Subject to the terms
of the Note Purchase Agreement, this Guaranty shall be binding upon each
Guarantor and its successors and assigns and shall inure to the benefit of the
successors and assigns of the Beneficiaries; provided, however, no Guarantor
shall assign this Guaranty or delegate any of its duties hereunder without
Beneficiaries’ prior written consent and any unconsented to assignment shall be
absolutely void.  In the event of any assignment or other transfer of rights by
the Beneficiaries, the rights and benefits herein conferred upon the
Beneficiaries shall automatically extend to and be vested in such assignee or
other transferee.

 

20.                               Choice of Law and Venue; Service of Process. 
THIS GUARANTY AND THE OTHER NOTE DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER NOTE DOCUMENT (EXCEPT,
AS TO ANY OTHER NOTE DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

EACH OF THE GUARANTORS IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE

 

9

--------------------------------------------------------------------------------


 

COLLATERAL AGENT, ANY HOLDER OF THE NOTES OR ANY RELATED PARTY OF THE FOREGOING
IN ANY WAY RELATING TO THIS GUARANTY OR ANY OTHER NOTE DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER NOTE
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE COLLATERAL AGENT OR ANY HOLDER OF THE
NOTES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
GUARANTY OR ANY OTHER NOTE DOCUMENT AGAINST ANY GUARANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER NOTE DOCUMENT IN ANY COURT REFERRED TO
IN THIS SECTION 20.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 14.  NOTHING IN THIS GUARANTY WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

21.                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER NOTE
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN

 

10

--------------------------------------------------------------------------------


 

INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER NOTE DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 21.

 

22.                               Joint and Several Liability.  The liability of
the Guarantors hereunder shall be joint and several.

 

23.                               Counterparts.  This Guaranty may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Guaranty by facsimile or other electronic imaging means
(e.g., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Guaranty.

 

24.                               Additional Guarantors.  Without limitation to
the other requirements set forth in Section 8.12 of the Note Purchase Agreement,
promptly (and in any event within forty-five (45) days or such longer period
agreed to by the Required Holders) upon any Person becoming a Restricted
Subsidiary (other than any Excluded Subsidiary), including any Subsidiary
becoming a Restricted Subsidiary or ceasing to be an Excluded Subsidiary, the
Parent shall cause such Subsidiary to duly execute and deliver an Amendment in
the form of Exhibit A (or otherwise in form and substance reasonably
satisfactory to the Required Holders) in order to become a Guarantor.

 

[Signature pages follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed and delivered this
Guaranty as of the day and year first written above.

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

CENTRAL CREDIT, LLC

 

 

 

 

 

 

By:

/s/ Ram V. Chary

 

 

Name:

Ram V. Chary

 

 

Title:

Manager

 

 

 

 

 

 

 

GCA MTL, LLC

 

 

 

 

 

 

 

By:

/s/ Ram V. Chary

 

 

Name:

Ram V. Chary

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

MULTIMEDIA GAMES HOLDING COMPANY, INC.

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

[Signature page to Senior Secured Note Guaranty]

 

--------------------------------------------------------------------------------


 

 

MULTIMEDIA GAMES, INC.

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

MGAM TECHNOLOGIES, LLC

 

 

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

 

Name:

Randy L. Taylor

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

[Signature page to Senior Secured Note Guaranty]

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed:

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

 

 

 

 

 

 

 

 

By: Deutsche Bank National Trust Company

 

 

 

 

 

 

 

By:

/s/ Linda Reale

 

 

Name:

Linda Reale

 

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Wanda Camacho

 

 

Name:

Wanda Camacho

 

 

Title:

Vice President

 

[Signature page to Senior Secured Note Guaranty]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

FORM OF AMENDMENT TO GUARANTY

 

This Amendment to Guaranty (this “Amendment”), dated as of [               ],
20[     ], relates to that certain Guaranty dated as of April 15, 2015 (as it
may have been amended, supplemented, modified or restated from time to time, the
“Guaranty”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), among Global Cash Access Holdings, Inc., a
Delaware corporation (the “Parent”),  and certain other Subsidiaries of Parent
(collectively, the “Guarantors”) in favor of Deutsche Bank Trust Company
Americas, acting in its capacity as Collateral Agent for the benefit of the
Holders of the Notes (as defined in the Note Purchase Agreement referenced
below) (in such capacity, together with any successor appointed pursuant to
Section 21.7 of the Note Purchase Agreement referred to below, the “Collateral
Agent”).

 

In compliance with Section 8.12 of that certain Note Purchase Agreement dated as
of April 15, 2015 (as it may be amended, supplemented, modified or restated from
time to time, the “Note Purchase Agreement”) among Global Cash Access, Inc., a
Delaware corporation (the “Company”), the Parent, the Collateral Agent and the
Purchasers party thereto, [               ] (the “Additional Guarantor”) hereby
agrees as follows:

 

1.                                      Amendment.  The Guaranty is hereby
amended to add as a party, and more specifically, as a Guarantor, thereunder,
the Additional Guarantor.

 

2.                                      Representations and Warranties.  The
Additional Guarantor represents and warrants to the Collateral Agent and the
Holders of the Notes that each of the representations and warranties of a
Guarantor contained in the Guaranty is hereby made by the Additional Guarantor
as of the date hereof and is true and correct as to the Additional Guarantor as
of the date hereof.

 

3.                                      Additional Guarantor as Guarantor.  The
Additional Guarantor assumes all of the obligations and liabilities of a
Guarantor under the Guaranty, agrees to be bound thereby as if the Additional
Guarantor were an original party to the Guaranty and shall be a Guarantor for
all purposes under the Note Documents.

 

4.                                      Effectiveness.  This Amendment shall
become effective on the date hereof upon the execution hereof by the Additional
Guarantor and the Collateral Agent and delivery hereof to the Collateral Agent.

 

5.                                      Governing Law.  THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

EXHIBIT A-1

--------------------------------------------------------------------------------


 

6.                                      Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

6.                                      Notices.  All communications and notices
under this Amendment and the Guaranty shall be in writing and given as provided
in Section 14 of the Guaranty.  All communications and notices under this
Amendment and the Guaranty to the Additional Guarantor shall be given to it at
the following address:

 

[insert address]

 

 

[

]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Accepted and Agreed:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

EXHIBIT A-2

--------------------------------------------------------------------------------